internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc ita plr-139125-01 date date company foundation date a date b date c dear this is in response to your letter dated date submitted on your behalf by your authorized representatives requesting certain rulings we are responding to requested ruling number concerning whether company is entitled to a charitable_contribution_deduction under sec_170 of the internal_revenue_code upon the exercise by an unrelated charity of an option to purchase company common_stock the option that the charity acquired from foundation the other requested rulings were issued by the exempt_organizations division facts company is a for-profit organization under state law company’s common_stock is publicly held and listed on an established_securities_market foundation is a non- profit corporation incorporated under state law foundation is exempt from federal_income_tax under sec_501 of the code as an organization described under sec_501 foundation has been recognized by the internal_revenue_service the service as a private_foundation as defined in sec_509 of the code company pledged the option to foundation which when exercised gives foundation an option to purchase a specified number of shares of company’s common_stock the company stock at the closing price of the stock on date a which is the date of the pledge agreement the pledge under the terms of the pledge the option becomes exercisable only if on or before date b company receives certain rulings from the service including the ruling that is the subject of this request if company receives the rulings by date b the option will be exercisable in whole or in part at any time during the period plr-139125-01 commencing on the date company receives this ruling and ending on date c foundation may transfer or assign the option or any portion thereof but only to one or more unrelated charitable organizations described in sec_170 and sec_501 of the code collectively the charitable_organization it is expected that the charitable_organization will purchase the option from foundation for a price equal to the difference between the fair_market_value of company stock subject_to the option as of the date of the purchase and the exercise price of the option less an agreed upon discount analysis sec_170 of the code provides subject_to certain limitations a deduction for contributions and gifts to or for_the_use_of organizations described in sec_170 payment of which is made within the taxable_year sec_170 of the code provides that the total deduction allowed a corporation under sec_170 is limited to percent of the corporation’s taxable_income computed without regard to certain deductions under sec_1_170a-1 of the income_tax regulations a deduction is allowed to a corporation with one exception not applicable here for any charitable_contribution actually paid during the taxable_year irrespective of the date on which the contribution is pledged revrul_75_348 1975_2_cb_75 holds that a corporation that pledges to sell shares of its common_stock at a specified price to an educational_organization is entitled to a charitable_contribution_deduction in the taxable_year the pledge is exercised for the excess of the fair_market_value of the shares on the date the pledge is exercised over the exercise price see also revrul_82_197 1982_2_cb_72 which holds that an individual who grants an option to purchase real_property to a charitable_organization described in sec_501 of the code is allowed a charitable deduction for the year in which the organization exercises the option in the manner and to the extent provided by sec_170 for the excess of the property’s fair_market_value on the date of exercise over the option’s exercise price where a charitable_contribution is made in property other than money sec_1 170a- c of the regulations provides in part that the amount of the deduction is the fair_market_value of the contributed_property at the time of the contribution a property’s fair_market_value is the price at which it would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having a reasonable knowledge of the relevant facts where a property is sold to a charity for less than its fair_market_value sec_1011 of the code provides for the adjustment of the donor’s basis for purposes of computing its gain from the portion of the property sold in the bargain sale see also sec_1_170a-4 and sec_1_1011-2 of the regulations in addition sec_170 of the code provides in certain circumstances for a reduction in the amount of the charitable_contribution if at the time of the contribution a sale of the plr-139125-01 property at its fair_market_value would have resulted in gain sec_1032 of the code provides that no gain_or_loss shall be recognized to a corporation on the receipt of money or other_property in exchange for stock including treasury_stock of such corporation in this case the bargain sale provisions of sec_1011 of the code and sec_1 170a- c and of the regulations and the contribution reduction provisions of sec_170 do not apply this is because under sec_1032 of the code no gain is recognized by company on the bargain sale of its stock to the unrelated charity and no gain would be recognized by company even if it sold its stock to the unrelated charity for its full fair_market_value conclusion under the reasoning set forth in revrul_75_348 and revrul_82_197 we conclude that company is treated as making a charitable_contribution described in sec_170 of the code in the year the option is exercised by charitable_organization and the amount of company’s charitable_contribution equals the excess of the fair_market_value of the shares on the date of exercise over the exercise price in addition under the reasoning set forth in revrul_75_348 and revrul_82_197 we conclude that company will be entitled to a charitable_contribution_deduction under sec_170 with respect to the charitable_contribution in the manner and to the extent provided by sec_170 this ruling is based upon information and representations submitted by company and accompanied by a penalty of perjury statement while this office has not verified any of the material submitted in support of the ruling_request it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter under any provision of the code other than sec_170 under the powers of attorney on file in this office a copy of this letter is being sent to your authorized representatives this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours douglas fahey assistant to the branch chief branch office of the associate chief_counsel income_tax and accounting
